            Case: 3:20-cv-01076 Doc #: 1 Filed: 05/15/20 1 of 30. PageID #: 1



                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION


  NINTENDO OF AMERICA INC.

            Plaintiff,                                            CIVIL ACTION NO. _______

            v.
                                                                      JURY DEMAND
  TOM DILTS, JR.

                    and

  UBERCHIPS, LLC, d/b/a UBERCHIPS.COM

            Defendants.



                                          COMPLAINT

       Plaintiff Nintendo of America Inc., by and through its counsel, on personal knowledge as

to its own actions and on information and belief as to the actions, capabilities, and motivations of

others, hereby alleges as follows:


                                 PRELIMINARY STATEMENT

       1.        Nintendo of America Inc.—along with its parent, Nintendo Co., Ltd., collectively

referred to as “Nintendo”—develops and distributes the Nintendo Switch, one of the most

popular video game consoles of all time, as well as the proprietary and copyrighted software that

serves as Nintendo Switch’s operating system. Nintendo also makes award-winning video

games that can be played only on the Nintendo Switch. To protect its intellectual property

against video game piracy, and to ensure that only authorized and licensed Nintendo Switch

games can be played on the Nintendo Switch, Nintendo designed the Nintendo Switch with

sophisticated security features meant to prevent unauthorized operating systems from being used
              Case: 3:20-cv-01076 Doc #: 1 Filed: 05/15/20 2 of 30. PageID #: 2



on the Nintendo Switch, and to prevent pirated video games from being playable on the Nintendo

Switch.

         2.      Tom Dilts, Jr. and Uberchips, LLC (together, “Defendants”) operate a website at

UBERCHIPS.COM through which they offer devices to the public, the sole purpose of which is

to hack the Nintendo Switch video game console in order to allow people to play pirated video

games.

         3.      Specifically, Defendants’ website sells products from an anonymous group of

hackers called “Team Xecuter.” Team Xecuter unlawfully designs and manufactures an

unauthorized operating system (“OS”) called the “SX OS,” and accompanying piracy tools that

install it (the “Circumvention Devices”). The Circumvention Devices—offered, distributed, and

trafficked by Defendants—strip away or circumvent technological protection measures (the

“Technological Measures”) that Nintendo put into place to protect its invaluable copyrighted

software and video games from unauthorized access and copying. The sole purpose of the

Circumvention Devices and the SX OS is to hijack the Nintendo Switch by circumventing its

Technological Measures, thereby allowing the Nintendo Switch to be used for massive

intellectual property theft and infringement.

         4.      Once this circumvention has occurred, the SX OS can run on the Nintendo

Switch, modifying the authentic, authorized Nintendo Switch operating system, thereby allowing

users to bypass the Technological Measures to obtain and play virtually any pirated game made

for the Nintendo Switch, all without authorization or paying a dime to Nintendo or to any of the

large number of authorized game publishers making games for Nintendo Switch. For example,

with the SX OS running, users can find pirated Nintendo Switch games online, transfer

unauthorized copies of Nintendo Switch games to a memory card, insert that card into the

Nintendo Switch, and play those infringing games on the hacked Nintendo Switch. If users


                                                 2
            Case: 3:20-cv-01076 Doc #: 1 Filed: 05/15/20 3 of 30. PageID #: 3



already own a lawful, properly purchased copy of a Nintendo Switch game, they can use the SX

OS to turn that lawful copy into an unlawful copy without technological protection measures,

which then allows those users to share additional unauthorized copies with more users also using

the SX OS on the Nintendo Switch.

       5.      Team Xecuter has been trafficking in devices that circumvent protections on the

Nintendo Switch since May 2018, when they released the “SX Pro,” a small piece of hardware

(or “dongle”) that can be inserted into the Nintendo Switch. Once the dongle is inserted into the

Nintendo Switch console, the console can operate SX OS (which the user inserts with a separate

memory card), thereby allowing users to circumvent the Nintendo Switch’s Technological

Measures, and copy, share, distribute, and use pirated games.

       6.      In June 2018, after experiencing the tremendous harm caused by Team Xecuter

and other third parties’ sales of the SX Pro—as well as the SX Pro’s users hacking into Nintendo

Switch consoles to play and distribute pirated games—Nintendo released a technical update of

the Nintendo Switch with updated hardware to prevent the console from being hacked by the SX

Pro. As such, the SX Pro is not capable of hacking any post-June 2018 Nintendo Switch

consoles.

       7.      In late 2019, Nintendo released a new version of the Nintendo Switch with better

battery life, and introduced a new console, the Nintendo Switch Lite, which runs all the same

games as the Nintendo Switch, but is smaller and can only be played as a handheld device.1

Since June 2018, Nintendo has sold over 35 million additional Nintendo Switch and Nintendo

Switch Lite consoles, which are not currently hackable by the SX Pro.




1
 References to the Nintendo Switch herein include both the Nintendo Switch and the Nintendo
Switch Lite, unless a distinction is drawn in the text.

                                                3
            Case: 3:20-cv-01076 Doc #: 1 Filed: 05/15/20 4 of 30. PageID #: 4



       8.         However, that is all about to change. On December 28, 2019, Team Xecuter

posted a video to their blog, TEAM-XECUTER.COM, showing the SX OS purportedly running

on a Nintendo Switch Lite, thus demonstrating that they have developed new Circumvention

Devices that can circumvent the Technological Measures on the Nintendo Switch Lite and on the

post-June 2018 Nintendo Switch consoles (which contain the same Technological Measures as

the Nintendo Switch Lite). They captioned the video by boasting about their unlawful conduct:

“We rocked the Switch in 2019 and with the year soon over, here is a little teaser of one of the

things to come early 2020! Enjoy!”

       9.         Staying true to their year-end promise, on April 7, 2020, Team Xecuter

announced that preorders were available—through Defendants, among others—for the two new

Circumvention Devices, which they call “SX Core” and “SX Lite.”2 SX Core is designed to

hack the Nintendo Switch consoles, including the millions of post-June 2018 Nintendo Switch

consoles, as well as those already hackable by the SX Pro; SX Lite is designed to hack the

Nintendo Switch Lite. Together, these new Circumvention Devices threaten to expose more than

35 million additional Nintendo Switch consoles and Nintendo Switch Lite handheld devices to

piracy. And on May 6, 2020, Team Xecuter announced that they had shipped all samples of the

SX Core and the SX Lite to reviewers, and that “just for May [they] have already large stocks

ready to ship.”

       10.        Team Xecuter does not sell or ship its Circumvention Devices directly to

customers. Rather, the Circumvention Devices are trafficked by “authorized resellers,” including

Defendants. Defendants are currently offering preorders for both the SX Core and the SX Lite

and will ship them to the United States or Canada.



2
 As used from herein on, “Circumvention Devices” refers to the SX Core and SX Lite—which
Defendants sell—and not to the SX Pro, unless otherwise noted.

                                                  4
          Case: 3:20-cv-01076 Doc #: 1 Filed: 05/15/20 5 of 30. PageID #: 5



       11.     UBERCHIPS.COM has been so popular that within a day of going online, the

website sold out of “Batch #1” of its preorders. On a Facebook account for Uberchips,

Defendants stated that those with order numbers “342 and below” were part of the first batch,

suggesting that at least 342 individuals had bought one or multiple Circumvention Devices from

Defendants’ site in just a single day. Defendants then released “Batch #2”—of an unknown

quantity—which sold out two and a half weeks later. Defendants are now offering preorders in

“Batch #3,” their “final pre-order batch.” “Don’t miss out,” Defendants said on May 6, 2020,

“get your pre-order in today.”

       12.     Nintendo placed a successful preorder purchase on UBERCHIPS.COM for both

SX Core and SX Lite, received confirmation for that order, and payment has been processed.

       13.     This unlawful conduct is causing and will continue to cause Nintendo tremendous

harm. Nintendo’s copyrighted games are at the heart of its popularity. For instance, The Legend

of Zelda: Breath of the Wild, one of the first games released on the Nintendo Switch, has been

called a “masterpiece” and “one of the greatest video games of all time.” Fans across the country

and across the world return to Nintendo time and time again to purchase new games and to

reconnect with some of the world’s most iconic video game characters, such as Mario and

Donkey Kong.

       14.     As such, Nintendo’s business necessarily relies upon the authorized and licensed

sale of authentic copies of video games, and upon the trust it has built over decades from third-

party game developers that the games they develop will be secure on Nintendo’s consoles and

will not be illegally distributed and played.

       15.     This is exactly why Nintendo has invested and continues to invest in its

Technological Measures to secure its consoles and copyrighted games, and to ensure users

cannot use its consoles to play pirated games.


                                                 5
          Case: 3:20-cv-01076 Doc #: 1 Filed: 05/15/20 6 of 30. PageID #: 6



       16.       Recognizing the threats faced by copyright owners like Nintendo in the age of

digital piracy, Congress enacted legislation specifically designed to encourage copyright owners

to employ technological measures to protect against piracy, and to punish those who traffic in

devices designed to circumvent those measures. In 1998, Congress passed the Anti-

Circumvention and Anti-Trafficking provisions of the Digital Millennium Copyright Act

(“DMCA”), making it illegal to circumvent—or traffic in devices that circumvent—

technological protections put into place to protect against unlawful access to and copying of

copyrighted works.

       17.       Defendants’ unlawful conduct falls squarely within these provisions. The SX

Core and SX Lite now available for preorder deactivate the Technological Measures—which

Nintendo put in place to protect its copyrighted works from unlawful access and copying—

thereby enabling, and exacerbating, widespread piracy.

       18.       Defendants’ importation, marketing, sale, offering to the public, and/or trafficking

in the Circumvention Devices has directly injured and damaged Nintendo, infringes and

threatens irreparable injury to Nintendo’s intellectual property rights, and violates the Anti-

Trafficking provisions of the DMCA, 17 U.S.C. § 1201 et seq., entitling Nintendo to the relief

sought herein.

       19.       The harm to Nintendo is manifest and irreparable.

       20.       Without the intervention of this Court, Defendants will continue to engage in their

illegal conduct in this District and the United States undeterred and without accountability or

punishment, causing continued manifest and irreparable harm to Nintendo.

                                   NATURE OF THE ACTION

       21.       This is a civil action seeking equitable relief and damages for unlawful trafficking

in circumvention devices in violation of the DMCA, 17 U.S.C. § 1201 et seq.


                                                  6
          Case: 3:20-cv-01076 Doc #: 1 Filed: 05/15/20 7 of 30. PageID #: 7



                                JURISDICTION AND VENUE

       22.     This Court has original jurisdiction over this action pursuant to 28 U.S.C.

§§ 1331, 1338(a), and 17 U.S.C. §§ 1201 & 1203.

       23.     This Court has personal jurisdiction over Uberchips, LLC because it does

continuous and systematic business in this District. Moreover, the registration address and the

principal place of business for Uberchips, LLC is in Kenton, Ohio, within this District. Ohio

Rev. Code Ann. § 2307.382; Federal Rule of Civil Procedure 4(k)(1).

       24.     On information and belief, Defendant Tom Dilts, Jr. is a resident of Kenton, Ohio.

This Court has personal jurisdiction over Mr. Dilts because he is a resident of the State of Ohio

and his misconduct occurred in and caused harm in this District.

       25.     On information and belief, Mr. Dilts is the founder and managing member of

Uberchips, LLC. Mr. Dilts is the only member and agent listed in the LLC registration for

Uberchips, LLC filed with the Ohio Secretary of State. In addition, the address contained in the

LLC registration for Uberchips, LLC matches Mr. Dilts’ residence.

       26.     Investigation has revealed that the UBERCHIPS.COM site is operated by an

individual who also uses the alias “GameOver.” Based on public records, Mr. Dilts’ automobile

contains a vanity license plate reading “G4MEOVR.” On information and belief, Mr. Dilts is the

operator of UBERCHIPS.COM, under the alias “GameOver.”

       27.     On information and belief, Mr. Dilts directed Uberchips, LLC to engage in its

infringing conduct, and, as sole agent and listed member, he is the individual who has, on

information and belief, the decision-making power to start, stop, or continue the infringing

conduct. Mr. Dilts exerts domination and control over Uberchips, LLC, which is used as a mere

shell for Mr. Dilts’ actions. Additionally, on information and belief, Uberchips, LLC is

inadequately capitalized and operates out of Mr. Dilts’ residence.


                                                 7
           Case: 3:20-cv-01076 Doc #: 1 Filed: 05/15/20 8 of 30. PageID #: 8



       28.     Defendants have specifically marketed, offered to the public, and otherwise

trafficked in the Circumvention Devices in the United States and in this District. Nintendo’s

claims arise out of and relate to Defendants’ activities in this District.

       29.     Indeed, Nintendo has placed a successful preorder purchase with Defendants’

website UBERCHIPS.COM. On information and belief, Defendants have accepted, confirmed,

and processed payments for hundreds of other preorders for the SX Core and SX Lite.

       30.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b), (c), and/or 28

U.S.C. § 1400(a) because the Defendants are an entity and an individual who reside and are

domiciled in this District.

                                           THE PARTIES

       31.     Nintendo of America Inc. is a Washington corporation headquartered in

Redmond, Washington. Nintendo of America Inc. is a wholly-owned subsidiary of Nintendo

Co., Ltd., a Japanese company headquartered in Kyoto, Japan (collectively, Nintendo of America

Inc. and Nintendo Co., Ltd. are referred to herein as “Nintendo”). Nintendo of America Inc. is

responsible for the marketing and sale of Nintendo’s products, and the enforcement of

Nintendo’s intellectual property rights, in the United States. Nintendo Co., Ltd. develops, and

Nintendo of America Inc. markets and distributes, electronic video game consoles, games, and

accessories.

       32.     On information and belief, Defendant Tom Dilts, Jr. is an individual who resides

and is domiciled in Kenton, Ohio.

       33.     On information and belief, Uberchips, LLC is a limited liability company

organized under the laws of the State of Ohio, with a principal place of business in Kenton, Ohio.

Its sole member and listed agent is Tom Dilts, Jr.




                                                   8
          Case: 3:20-cv-01076 Doc #: 1 Filed: 05/15/20 9 of 30. PageID #: 9



       34.     Defendants operate the website UBERCHIPS.COM, through which they offer to

the public, sell, and otherwise traffic in the Circumvention Devices, the sole purpose of which is

to hack Nintendo’s video game consoles in order to allow people to play pirated games.

Defendants’ acts facilitate infringement of numerous of Nintendo’s copyrighted works on a

massive national and international scale.

       35.     Defendants currently offer to the public presales of Team Xecuter’s SX Core and

SX Lite, selling them for $45.95 per device.

                                 FACTUAL BACKGROUND

       36.     Nintendo is a company and brand famous throughout the United States and the

world, known by consumers of all ages for its video games, video game consoles, and video

game characters.

       37.     For decades, Nintendo has been a leading developer and producer of video games

and video game consoles. In 1983, Nintendo released the Family Computer in Japan and, in

1985, Nintendo released the Nintendo Entertainment System, or “NES,” in the United States,

which introduced millions of consumers to now-classic games like Super Mario Bros., The

Legend of Zelda, and Donkey Kong. The NES console also introduced millions of consumers to

some of Nintendo’s original and long-lasting characters, including Mario and Luigi, Yoshi, Link,

Donkey Kong, and Samus Aran. Over the ensuing decades, Nintendo followed up the popularity

of the NES console with the release of such groundbreaking home video game consoles as Super

Nintendo Entertainment System, Nintendo 64, Nintendo GameCube, Wii, Wii U, and the

Nintendo Switch.

       38.     In addition to its home video game consoles, Nintendo has long been a market

leader in handheld video game consoles. In 1989, Nintendo released Game Boy, the first

portable, handheld video game console to use interchangeable video game cartridges. The Game


                                                9
         Case: 3:20-cv-01076 Doc #: 1 Filed: 05/15/20 10 of 30. PageID #: 10



Boy family of consoles is one of the most popular video game consoles ever released, and

introduced consumers to landmark games like Tetris, Kirby’s Dream Land, and Pokémon.

Nintendo has continued to lead the video game industry in the design and development of

handheld video game consoles and games developed for those consoles, including Game Boy

Color, Game Boy Advance, Nintendo DS, Nintendo 3DS, Nintendo Switch, and recently, the

Nintendo Switch Lite (a form of the Nintendo Switch dedicated to handheld play). Since 1983,

Nintendo has sold more than 4.7 billion video games and more than 750 million hardware units

globally. Sales of Nintendo Switch alone have topped 55 million, and the top 5 Nintendo-

developed copyrighted Nintendo Switch games have sold over 17 million copies each, rising

above 95 million sales total.

       39.     Nintendo has built its company through substantial creative and financial

investment in the development of new consoles, video games, products, technological security

protections, intellectual property, as well as in marketing. Nintendo has garnered significant

consumer awareness and goodwill through its commitment to developing and delivering

innovative, fun, and memorable video game consoles and games. Nintendo’s video games are

creative, audiovisual works with detailed stories, characters, and elements that are wholly

original to Nintendo and protected by the Copyright Act. Nintendo’s video game consoles and

games are enjoyed by tens of millions of consumers in the United States and abroad.

       40.     Nintendo has made substantial investments in the development, marketing, and

promotion of its innovative products and services. Nintendo has acquired intellectual property

and has authorized licensees who create and publish many popular video games made

specifically and exclusively for play on Nintendo’s video game consoles.

       41.     The popularity of Nintendo’s video games and video game consoles has made

Nintendo the target of intellectual property pirates who benefit from Nintendo’s innovation and


                                                10
         Case: 3:20-cv-01076 Doc #: 1 Filed: 05/15/20 11 of 30. PageID #: 11



investment by making unauthorized copies of Nintendo’s video games, or by creating (and

selling) the means by which others can play pirated copies of Nintendo’s video games on a

Nintendo console.

       42.     Illegal copying, or piracy, of video game software has become a rapidly

worsening international problem. Nintendo has taken many steps and expended significant

resources to halt the illegal copying, marketing, sale, and distribution of Nintendo’s video games

(or games made by other Nintendo-authorized licensees) designed to be played on Nintendo’s

video game consoles, and to halt the illegal trafficking in devices that allow users to play

unauthorized copies of games on Nintendo’s video game consoles.

       43.     Nintendo’s efforts have included the implementation of a variety of measures to

protect and control access to its copyrighted works. Among these are technological security

protections in Nintendo’s video game consoles that prevent the unauthorized access to and

copying of Nintendo’s copyrighted works, and prevent the unauthorized play of pirated games on

the console.

       The Nintendo Switch’s Technological Measures Protect the Nintendo Switch Against
       Piracy

       44.     In March 2017, Nintendo released a new console called the Nintendo Switch, a

home video game console that can also be played “on the go” as a handheld console. It quickly

sold out in stores across the country and around the world, and, in the over three years since, has

become one of the best-selling video game consoles of all time, selling over 55 million units

worldwide.

       45.     As a result, the top five Nintendo-developed games released for the Nintendo

Switch alone have sold more than 95 million copies as of March 2020, and individually each title

has sold over 17 million copies. These games, as well as others produced by Nintendo, are



                                                 11
         Case: 3:20-cv-01076 Doc #: 1 Filed: 05/15/20 12 of 30. PageID #: 12



subject to valid, registered copyrights either owned by Nintendo or exclusively licensed by

Nintendo.

       46.     Like other Nintendo video game consoles, the Nintendo Switch contains

numerous Technological Measures designed to prevent unauthorized access to the console and

games, the bypassing or impairing of Nintendo’s copyrighted operating system, and the

unauthorized copying, playing, and sharing of games.

       47.     For example, each Nintendo Switch contains an encrypted identifier, or

“signature,” that is checked when the console boots. The operating system itself also contains

Technological Measures designed to ensure the operating system is authorized. Only if the

operating system Technological Measures, including the encrypted signatures, are confirmed as

authentic—thus proving the console and operating system are authorized by Nintendo—will the

Nintendo Switch start up normally.

       48.     The console’s data as well as the game data—whether stored on the Nintendo

Switch’s built-in flash memory or on a removable flash memory card inserted into the console—

is also encrypted with a key unique to each Nintendo Switch console.

       49.     In addition, when the Nintendo Switch attempts to connect with Nintendo’s

servers (which happens when a user attempts to play online, to purchase games, or to download

updates), those servers will check the console certificate. Users are only able to access

Nintendo’s online services if this check is successful. Nintendo also has the capability of

banning specific user accounts or specific consoles from Nintendo’s networks, should its

authentication measures detect unauthorized use.

       50.     In addition to the Technological Measures related to the console and the operating

system, the Nintendo Switch also contains additional Technological Measures that verify each




                                                12
         Case: 3:20-cv-01076 Doc #: 1 Filed: 05/15/20 13 of 30. PageID #: 13



game played on the Nintendo Switch (the “Game TPMs”). The Game TPMs employ encryption

and signature checks similar to that of the Nintendo Switch’s operating system described above.

        51.    The Nintendo Switch allows users either to purchase physical cartridges with

games on them that are inserted into the console, or to download digital games from Nintendo’s

own online store while using the Nintendo Switch. Both formats are protected by encryption as

well.

        52.    Nintendo owns or exclusively controls numerous copyrights in software and

games that are protected from unlawful access and copying by the operation of these

Technological Measures.

        53.    In their ordinary course of operation, the Technological Measures require the

application of information and a process, with the authority of Nintendo, to gain access to

Nintendo’s copyrighted works, and thus effectively control access to and copying of Nintendo’s

copyrighted works.

        Circumvention Devices and the SX OS

        54.    On or about May 16, 2018, Team Xecuter publicly announced their creation of

the SX OS, an unauthorized operating system that can be installed only on the Nintendo Switch.

To run the SX OS on the Nintendo Switch, Team Xecuter offers several circumvention devices

that directly circumvent the Nintendo Switch’s Technological Measures, which control access to

the console and to Nintendo Switch’s copyrighted works. Once it is running, the SX OS

continues to circumvent Game TPMs, thereby allowing users to play pirated games, and

otherwise operate and manipulate the console without Nintendo detecting the circumvention,

harming Nintendo’s business and decreasing revenues from Nintendo’s copyrighted works.

        55.    Team Xecuter regularly releases updates for SX OS, including to accommodate

changes Nintendo periodically makes to its firmware. Recently, on April 23, 2020, Team


                                                13
        Case: 3:20-cv-01076 Doc #: 1 Filed: 05/15/20 14 of 30. PageID #: 14



Xecuter released such an update, boasting that they had upgraded the local multiplayer

functionality to “help with newer games like Animal Crossing.” Animal Crossing is a

blockbuster Nintendo game released in March 2020.

       56.    Of the circumvention devices that install the SX OS, the most relevant here are

Team Xecuter’s newest devices, the “SX Core” and the “SX Lite,” which are available for

preorder on Defendants’ website. Images on Team Xecuter’s website show that the device is a

hardware chip—or “modchip”—which is installed inside the casing of the Nintendo Switch after

essentially breaking open the casing. Below are true and correct copies of images taken on April

17, 2020 from TEAM-XECUTER.COM.




       57.    On information and belief, the Circumvention Devices interfere with the normal

operation of the Nintendo Switch to interrupt and bypass the Nintendo Switch’s sequence of

security checks and force the Nintendo Switch to run Team Xecuter’s code. Using that

unauthorized code, the Circumvention Devices modify the Nintendo Switch’s official operating



                                               14
         Case: 3:20-cv-01076 Doc #: 1 Filed: 05/15/20 15 of 30. PageID #: 15



system—in which Nintendo owns or exclusively controls copyrights—to, among other things,

retrieve the encryption keys necessary to access the encrypted data on the Nintendo Switch.

       58.     On information and belief, the Nintendo Switch console then loads and runs the

SX OS, modifying the authorized Nintendo Switch operating system. Because the SX OS at that

point has full control of the console and can run additional unauthorized code, the SX OS allows

for the circumvention of Nintendo’s additional Game TPMs and for infringement of Nintendo’s

copyrighted games. Defendants’ sales of Circumvention Devices also include software license

keys for SX OS, necessary to activate the SX OS, and Defendants thus also traffic unlawfully in

an important component of the SX OS.

       59.     In June 2018, after experiencing the tremendous harm caused by Team Xecuter

and other third parties’ sales of the SX Pro, as well as the SX Pro’s users hacking into Nintendo

Switch consoles to play and distribute pirated games, Nintendo released a technical update of the

Nintendo Switch with updated hardware to prevent the console from being hacked by the SX

Pro. As such, the SX Pro is not capable of hacking any post-June 2018 Nintendo Switch

consoles.

       60.     Defendants have boasted that these newer Circumvention Devices—SX Core and

SX Lite—work on “ALL Nintendo [S]witch models,” including the post-June 2018 Nintendo

Switch consoles. In other words, the modchips work on all over 35 million currently-unhackable

Nintendo Switch and Nintendo Switch Lite consoles (and on over 55 million consoles in total).

       61.     Team Xecuter, who acts in concert with Defendants, has also stated that SX Core

works “for all regular Switch models . . . [including] unpatched Switches as well as patched and

Mariko,”3 and that SX Lite is designed “for Switch LITE.” In fact, Team Xecuter released a



3
  “Mariko” refers to the most recent version of the Nintendo Switch, which is not vulnerable to
the SX Pro.

                                                15
          Case: 3:20-cv-01076 Doc #: 1 Filed: 05/15/20 16 of 30. PageID #: 16



video on December 28, 2019 on its blog, TEAM-XECUTER.COM, showing the unauthorized

SX OS working on a Nintendo Switch Lite, proving that device had been hacked.




        62.      Most recently, on May 6, 2020, Team Xecuter announced that they had shipped

samples of the SX Core and SX Lite to reviewers, and that “just for May [they] have already

large stocks ready to ship.” They further announced that if customers “are not comfortable with

soldering”—that is, using melted metal to connect electronic components—there would be

“installer[s] near you to . . . install it for you.”

        63.      The SX Core and SX Lite circumvent the Nintendo Switch’s Technological

Measures, because otherwise the unauthorized SX OS could not be run on the console.

        64.      Defendants’ website currently is taking preorders for these forthcoming

Circumvention Devices.




                                                       16
         Case: 3:20-cv-01076 Doc #: 1 Filed: 05/15/20 17 of 30. PageID #: 17



       The Circumvention Devices and SX OS Enable Unlawful Copying by the
       Circumvention of the Technological Measures, Including Game TPMs

       65.     In addition to the circumvention of the Technological Measures set forth above,

the SX OS also circumvents certain Game TPMs, thus allowing hackers to copy, play, and

further distribute unauthorized copies of Nintendo and its licensees’ copyrighted video games, all

without detection by Nintendo, as follows:

       66.     At a basic level, the SX OS—installable with the Circumvention Devices that

Defendants traffic in—allows users to play pirated games. Using the SX OS, users can simply

find an illegal game file online—such as through a torrent site (a peer-to-peer file-sharing

website), where one might also go for pirated movies or music—and transfer it to the Nintendo

Switch. The SX OS allows these illegal game copies to run locally, even though Nintendo’s

official operating system would of course not allow a user to run such illegal and unauthorized

copies. But the SX OS provides a number of other ways to unlawfully access and copy

copyrighted works, including by allowing users to connect their consoles to servers full of

infringing games. Immediately below is an image of SX OS running, showing a gallery of

installable pirated games:




                                                17
         Case: 3:20-cv-01076 Doc #: 1 Filed: 05/15/20 18 of 30. PageID #: 18



       67.     Nintendo has not authorized users to download or play any games on the

Nintendo Switch that were not purchased lawfully.

       68.     Each use of these features, and others not enumerated here—which allow users to

make, use, share, or distribute pirated games—causes financial harm to Nintendo. Indeed, with

their preorders confirmed by Defendants, users know that they will be able to play pirated games

and thus are less likely to purchase lawful games from Nintendo.

       69.     The SX Core and SX Lite, as well as the SX OS, are each a technology, product,

service, device, component, or part thereof that are capable of circumventing and in fact do

circumvent both access and copy protections on the Nintendo Switch.

       70.     Nintendo has never authorized Defendants, Team Xecuter, nor any of the users of

the Circumvention Devices to use SX OS or the Circumvention Devices in connection with the

Nintendo Switch, to circumvent the Nintendo Switch’s Technological Measures, or to gain

access to Nintendo’s copyrighted works or copy those works in this unauthorized manner.

       Defendants’ Trafficking in the Unlawful Circumvention Devices

       71.     Defendants operate UBERCHIPS.COM and traffic in the Circumvention Devices

in violation of the Anti-Trafficking provisions of the DMCA.

       72.     UBERCHIPS.COM bills itself as “a USA based reseller for Team Xecuter,” and

boasts about an “upcoming Grand Opening event.” The Circumvention Devices, Defendants

say, “will enable you to use [custom firmware] on your Nintendo Switch.”

       73.     In fact, UBERCHIPS.COM is not only one of Team Xecuter’s “authorized

resellers,” but also is the sole website that has a large banner advertisement at the top of every

page of Team Xecuter’s blog TEAM-XECUTER.COM. True and correct screenshots of that

banner advertisement, collected on May 7, 2020, are immediately below.




                                                 18
         Case: 3:20-cv-01076 Doc #: 1 Filed: 05/15/20 19 of 30. PageID #: 19




       74.     As noted, Defendants are accepting preorders and processing payments for the SX

Core and the SX Lite.

       75.     Nintendo has placed successful test purchases on UBERCHIPS.COM for both the

SX Core and the SX Lite, and has received email confirmation and had its payment processed.

On information and belief, Defendants have accepted and confirmed hundreds of other preorders

for the SX Core and the SX Lite throughout the United States, and plan to ship the products to

purchasers when they become available, which is expected imminently. Indeed, Defendants

have explicitly stated as much: “[i]tems will be shipped as soon as they arrive and are processed

through our warehouse.”

       76.     Trafficking in the Circumvention Devices and SX OS are direct violations of

Nintendo’s rights under 17 U.S.C. §§ 1201 & 1203, regardless of whether a user ever uses the

Circumvention Devices or runs the SX OS on the Nintendo Switch or Nintendo Switch Lite,

because, pursuant to the statute:

       (a) The Circumvention Devices and accompanying SX OS are “primarily designed [and]

       produced for the purpose of circumventing” the Nintendo Switch’s Technological

       Measures.

                                               19
          Case: 3:20-cv-01076 Doc #: 1 Filed: 05/15/20 20 of 30. PageID #: 20



         (b) The Circumvention Devices and accompanying software have “only limited” (if any)

         “commercially significant purpose[s] or use[s] other than to circumvent” the Nintendo

         Switch’s Technological Measures.

         (c) Defendants market the Circumvention Devices and accompanying software with

         knowledge that the Circumvention Devices and accompanying software are used to

         circumvent the Nintendo Switch’s Technological Measures. Further, Defendants act in

         concert with Team Xecuter, who also markets the Circumvention Devices and

         accompanying software with knowledge of their use in circumventing the Nintendo

         Switch’s Technological Measures.

         77.    While user infringement is not necessary to establish an anti-trafficking claim, on

information and belief, the Circumvention Devices and SX OS are used primarily to play pirated

video games and are facilitating massive copyright infringement of Nintendo’s copyrighted

works.

         78.    The scale of potential harm from Defendants’ trafficking in the SX Core and SX

Lite is astounding, threatening the circumvention of the Technological Measures protecting more

than 35 million additional Nintendo Switch and Nintendo Switch Lite consoles currently in the

marketplace (on top of the 20 million pre-June 2018 Nintendo Switch consoles). Team

Xecuter’s unlawful SX OS—installed with Defendants’ Circumvention Devices—is the most-

installed piracy software on the Nintendo Switch. At its peak, SX OS accounted for 82% of

Google searches for Nintendo Switch circumvention software, and was pre-installed on 97% of

all modded/hacked Nintendo Switch products available for illegal sale. Defendants’ unlawful

conduct must be stopped.




                                                 20
         Case: 3:20-cv-01076 Doc #: 1 Filed: 05/15/20 21 of 30. PageID #: 21



                                          COUNT ONE

                 (Trafficking in Devices in Violation of 17 U.S.C. § 1201(a)(2))

        79.     Plaintiff repeats and realleges every allegation contained in paragraphs 1 through

78 as if fully set forth herein.

        80.     Section 1201(a)(2) of the DMCA, 17 U.S.C. § 1201(a)(2), prohibits the

trafficking of devices that are primarily designed to circumvent technological protections that

effectively control access to copyrighted works. The statute provides, in pertinent part, that

“[n]o person shall manufacture, import, offer to the public, provide, or otherwise traffic in any

technology, product, service, device, component, or part thereof, that—

        (A) is primarily designed or produced for the purpose of circumventing a technological

        measure that effectively controls access to a work protected under [the Copyright Act];

        (B) has only limited commercially significant purpose or use other than to circumvent a

        technological measure that effectively controls access to a work protected under [the

        Copyright Act]; or

        (C) is marketed by that person or another acting in concert with that person with that

        person’s knowledge for use in circumventing a technological measure that effectively

        controls access to a work protected under [the Copyright Act].”

        81.     As discussed supra, ¶¶ 44−53, the Nintendo Switch’s Technological Measures

effectively control access to works protected by the Copyright Act, including the copyrighted

operating system of the Nintendo Switch as well as Nintendo’s video games playable thereon.

        82.     As also discussed supra, the Nintendo Switch’s Technological Measures require,

in the ordinary course of their operation, the application of information, or a process or a

treatment, with Nintendo’s authority, to gain access to the Nintendo Switch console and any

copyrighted games playable thereon.


                                                 21
         Case: 3:20-cv-01076 Doc #: 1 Filed: 05/15/20 22 of 30. PageID #: 22



        83.     Through UBERCHIPS.COM, Defendants offer to the public, provide, and

otherwise traffic in devices and software that circumvent the Technological Measures on the

Nintendo Switch, in violation of 17 U.S.C. § 1201(a)(2).

        84.     Each such offering to the public, provision, or other act of trafficking in each such

Circumvention Device and accompanying software constitutes a violation of 17 U.S.C. § 1201

for which Nintendo is entitled to damages under 17 U.S.C. § 1203(c)(1), and injunctive relief

under § 1203(b)(1).

        85.     Mr. Dilts is additionally directly liable for these acts of infringement under the

Copyright Act pursuant to alter ego liability. There is a unity of interest and ownership of

Uberchips, LLC and Mr. Dilts such that Uberchips, LLC is an alter ego of Mr. Dilts. On

information and belief, Mr. Dilts is the founder and managing member of Uberchips, LLC. He

directed Uberchips, LLC to engage in its infringing conduct, and he is the individual who has, on

information and belief, the decision-making power to start, stop, or continue the infringing

conduct. Mr. Dilts exerts domination and control over Uberchips, LLC, which is used as a mere

shell for Mr. Dilts’ actions. Additionally, on information and belief, Uberchips, LLC is

inadequately capitalized, and operates out of Mr. Dilts’ residence. Observance of the corporate

form would lead to an inequitable result because it would sanction Mr. Dilts’ misuse of the

corporate form.

        86.     Defendants’ acts are willful, intentional, purposeful, and in disregard of and

indifferent to the rights of Plaintiff.

        87.     As a direct and proximate result of Defendants’ violations of 17 U.S.C. § 1201,

Nintendo is entitled to the maximum statutory damages, pursuant to 17 U.S.C. § 1203(c)(3)(A),

in the amount of $2,500 with respect to each act of offering to the public, provision of, or

otherwise trafficking in the Circumvention Devices, or such other amounts as may be proper


                                                 22
         Case: 3:20-cv-01076 Doc #: 1 Filed: 05/15/20 23 of 30. PageID #: 23



under 17 U.S.C. § 1201(c). In the alternative, pursuant to 17 U.S.C. § 1201(c)(2), Nintendo is

entitled to its actual damages, as well as to Defendants’ profits from these violations, in amounts

to be proven at trial.

        88.     Nintendo is entitled to its costs, including reasonable attorneys’ fees, pursuant to

17 U.S.C. § 1203(b).

        89.     Defendants’ conduct is causing and, unless enjoined by this Court, will continue

to cause Nintendo great and irreparable injury for which there is no adequate remedy at law.

Pursuant to 17 U.S.C. § 1203(b)(1), Nintendo is entitled to permanent injunctive relief

prohibiting Defendants from engaging in further acts of offering to the public, providing, or

otherwise trafficking in the Circumvention Devices and accompanying software.

                                          COUNT TWO

                 (Trafficking in Devices in Violation of 17 U.S.C. § 1201(b)(1))

        90.     Plaintiff repeats and realleges every allegation contained in paragraphs 1 through

89 as if fully set forth herein.

        91.     Section 1201(b) of the DMCA, 17 U.S.C. § 1201(b), in a general sense, prohibits

the trafficking in devices that are primarily designed to circumvent technological protection

measures that protect against the unlawful copying of copyrighted works. The statute provides,

in pertinent part, that “[n]o person shall manufacture, import, offer to the public, provide, or

otherwise traffic in any technology, product, service, device, component, or part thereof, that—

        (A) is primarily designed or produced for the purpose of circumventing protection

        afforded by a technological measure that effectively protects a right of a copyright owner

        under [the Copyright Act] in a work or a portion thereof;




                                                 23
         Case: 3:20-cv-01076 Doc #: 1 Filed: 05/15/20 24 of 30. PageID #: 24



       (B) has only limited commercially significant purpose or use other than to circumvent

       protection afforded by a technological measure that effectively protects a right of a

       copyright owner under [the Copyright Act] in a work or a portion thereof; or

       (C) is marketed by that person or another acting in concert with that person with that

       person’s knowledge for use in circumventing protection afforded by a technological

       measure that effectively protects a right of a copyright owner under [the Copyright Act]

       in a work or a portion thereof.”

       92.      As discussed supra, the Nintendo Switch’s Technological Measures effectively

protect the rights of copyright owners in works protected by the Copyright Act. These

copyrighted works include the Nintendo Switch operating system and Nintendo’s video games

playable on the Nintendo Switch.

       93.      As discussed supra, the Nintendo Switch’s Technological Measures, in the

ordinary course of their operation, prevent, restrict, or otherwise limit the exercise of a right of a

copyright owner under the Copyright Act, by controlling or managing whether the Nintendo

Switch user may copy Nintendo’s copyrighted works, and whether the user may play

unauthorized copies of Nintendo’s copyrighted works on the Nintendo Switch.

       94.      Through UBERCHIPS.COM, Defendants offer to the public, provide, and

otherwise traffic in devices and software that circumvent the Technological Measures on the

Nintendo Switch, which effectively protect Nintendo’s rights in its copyrighted works, in

violation of 17 U.S.C. § 1201(b)(1).

       95.      Each such offering to the public, provision, or other act of trafficking in each such

Circumvention Device and accompanying software constitutes a violation of 17 U.S.C. § 1201

for which Nintendo is entitled to damages under 17 U.S.C. § 1203(c) and injunctive relief under

§ 1203(b)(1).


                                                  24
         Case: 3:20-cv-01076 Doc #: 1 Filed: 05/15/20 25 of 30. PageID #: 25



        96.     Mr. Dilts is additionally directly liable for these acts of infringement under the

Copyright Act pursuant to alter ego liability. There is a unity of interest and ownership of

Uberchips, LLC and Mr. Dilts such that Uberchips, LLC is an alter ego of Mr. Dilts. On

information and belief, Mr. Dilts is the founder and managing member of Uberchips, LLC. He

directed Uberchips, LLC to engage in its infringing conduct, and he is the individual who has, on

information and belief, the decision-making power to start, stop, or continue the infringing

conduct. Mr. Dilts exerts domination and control over Uberchips, LLC and Uberchips, LLC is

used as a mere shell for Mr. Dilts’ actions. Additionally, on information and belief, Uberchips,

LLC is inadequately capitalized, and operates out of Mr. Dilts’ residence. Observance of the

corporate form would lead to an inequitable result because it would sanction Mr. Dilts’ misuse of

the corporate form.

        97.     Defendants’ acts are willful, intentional, purposeful, and in disregard of and

indifferent to the rights of Plaintiff.

        98.     As a direct and proximate result of Defendants’ violations of 17 U.S.C. § 1201,

Plaintiff is entitled to the maximum statutory damages, pursuant to 17 U.S.C. § 1203(c)(3)(A), in

the amount of $2,500 with respect to each act of offering to the public, provision, or otherwise

trafficking in the Circumvention Devices and software, or such other amounts as may be proper

under 17 U.S.C. § 1201(c). In the alternative, pursuant to 17 U.S.C. § 1203(c)(2), Nintendo is

entitled to its actual damages, as well as to Defendants’ profits from these violations, in amounts

to be proven at trial.

        99.     Nintendo is entitled to its costs, including reasonable attorneys’ fees, pursuant to

17 U.S.C. § 1203(b).

        100.    Defendants’ conduct is causing and, unless enjoined by this Court, will continue

to cause Nintendo great and irreparable injury for which there is no adequate remedy at law.


                                                 25
         Case: 3:20-cv-01076 Doc #: 1 Filed: 05/15/20 26 of 30. PageID #: 26



Pursuant to 17 U.S.C. § 1203(b)(1), Nintendo is entitled to permanent injunctive relief

prohibiting Defendants from engaging in further acts of offering to the public, providing, or

otherwise trafficking in circumvention devices and software.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment against Defendants as follows:

       1.      For a declaration that Defendants’ activities as alleged herein constitute violations

of 17 U.S.C. § 1201.

       2.      For such equitable relief under Titles 17 and 28, and this Court’s inherent

equitable powers, as is necessary to prevent or restrain Defendants’ further violations of 17

U.S.C. § 1201, including: (a) a permanent injunction prohibiting Defendants and their officers,

agents, servants, employees, attorneys, and others in active concert or participation with any of

them from: (i) offering to the public, providing, or otherwise trafficking in the Circumvention

Devices—including the SX Core and SX Lite, accompanying SX OS software, and any other

circumvention devices or software that target Nintendo or Nintendo’s consoles or copyrighted

works; or (ii) infringing, or causing, enabling, facilitating, encouraging, promoting, and inducing

or participating in the infringement of, any of Plaintiff’s copyrights protected by the Copyright

Act, whether now in existence or hereafter created; (2) enjoining Defendants and all third parties

with notice of the Order from supporting or facilitating access to any or all domain names,

URLs, websites (including, without limitation, UBERCHIPS.COM), chatrooms, and other social

media websites (including Facebook) or apps through which Defendants traffic in circumvention

devices that threaten Plaintiff’s Technological Measures or which infringe Plaintiff’s rights

under the Copyright Act; and (3) prohibiting Defendants from engaging in any other violation of

the DMCA or Copyright Act, or any other federal or state law, as respects Nintendo.




                                                26
         Case: 3:20-cv-01076 Doc #: 1 Filed: 05/15/20 27 of 30. PageID #: 27



       3.      For entry of an Order, pursuant to Sections 502 and 1203 of the Copyright Act (17

U.S.C. §§ 502, 1203), 28 U.S.C. § 1651(a), and this Court’s inherent equitable powers: (1)

requiring Defendants and their officers, agents, servants, employees, attorneys, and others in

active concert or participation with any of them: (a) to surrender, and cease to use, the domain

name UBERCHIPS.COM, and any variant thereof controlled by Defendants; and (b) to

immediately transfer the domain name UBERCHIPS.COM, and any variant thereof controlled

by Defendants, to Plaintiff’s control; and (2) enjoining Defendants and all third parties with

notice of the Order from supporting or facilitating access to any or all domain names, URLs, and

websites (including, without limitation, UBERCHIPS.COM) through which Defendants infringe

Plaintiff’s intellectual property rights and copyrights.

       4.      An order pursuant to 17 U.S.C. § 1203 providing for the seizure, impoundment,

and destruction of all Circumvention Devices, all copies of SX OS, and all other electronic

material or physical devices within Defendants’ custody, possession, or control—including any

hard drives or other electronic storage devices containing such material—that violate Nintendo’s

rights under the DMCA or infringe upon copyrights owned or exclusively licensed by Nintendo.

       5.      For entry of an Order requiring Defendants, within thirty (30) days after service of

judgment with notice of entry thereof upon it, to file with the Court and serve upon Nintendo a

written report under oath setting forth in detail the manner in which Defendants have complied

with paragraphs 2, 3, and 4 of this Prayer for Relief.

       6.      For an award of statutory damages pursuant to 17 U.S.C. § 1203(c) in the amount

of $2,500 per violation of 17 U.S.C. § 1201, arising from Defendants’ willful violations of the

Anti-Trafficking provisions of the DMCA. In the alternative, pursuant to 17 U.S.C.

§ 1203(c)(2), Nintendo may elect to receive actual damages as well as Defendants’ profits from

their violations of 17 U.S.C. § 1201, in amounts to be proven at trial.


                                                 27
        Case: 3:20-cv-01076 Doc #: 1 Filed: 05/15/20 28 of 30. PageID #: 28



       7.     For an accounting, the imposition of a constructive trust, restitution of

Defendants’ unlawful proceeds from their violations of 17 U.S.C. § 1201, and damages

according to proof.

       8.     For Plaintiff’s costs and reasonable attorneys’ fees, pursuant to 17 U.S.C.

§ 1203(b).

       9.     For prejudgment and post-judgment interest; and

       10.    For such other relief as the Court may deem just and proper.




                                               28
        Case: 3:20-cv-01076 Doc #: 1 Filed: 05/15/20 29 of 30. PageID #: 29



Dated: May 15, 2020                          Respectfully submitted,


VORYS, SATER, SEYMOUR                        JENNER & BLOCK LLP
AND PEASE LLP


 /s/ Kimberly Weber Herlihy                   /s/ Alison I. Stein

Kimberly Weber Herlihy                       Alison I. Stein (Application for Admission Pro
Elizabeth S. Alexander                       Hac Vice Forthcoming)
52 East Gay Street                           Cayman C. Mitchell (Application for Admission
Columbus, OH 43215                           Pro Hac Vice Forthcoming)*
Telephone: (614) 464-6400                    919 Third Avenue
Facsimile: (614) 464-6350                    38th Floor
kwherlihy@vorys.com                          New York, NY 10022
esalexander@vorys.com                        Telephone: (212) 891-1600
                                             Facsimile: (212) 891-1699
                                             astein@jenner.com
                                             cmitchell@jenner.com

                                             Christopher S. Lindsay (Application for
                                             Admission Pro Hac Vice Forthcoming)
                                             633 West 5th Street
                                             Suite 3600
                                             Los Angeles, CA 90071
                                             Tel: (213) 239-5100
                                             clindsay@jenner.com

                                             Attorneys for Plaintiff Nintendo of America Inc.




                                             *Admitted only in Massachusetts, not admitted
                                             in New York. Practicing under the supervision
                                             of the partnership of Jenner & Block LLP




                                        29
        Case: 3:20-cv-01076 Doc #: 1 Filed: 05/15/20 30 of 30. PageID #: 30



                                      JURY DEMAND

       Plaintiff hereby demands a trial by jury on all claims so triable.

Dated: May 15, 2020                                Respectfully submitted,


VORYS, SATER, SEYMOUR                              JENNER & BLOCK LLP
AND PEASE LLP


 /s/ Kimberly Weber Herlihy                         /s/ Alison I. Stein

Kimberly Weber Herlihy                             Alison I. Stein (Application for Admission Pro
Elizabeth S. Alexander                             Hac Vice Forthcoming)
52 East Gay Street                                 Cayman C. Mitchell (Application for Admission
Columbus, OH 43215                                 Pro Hac Vice Forthcoming)*
Telephone: (614) 464-6400                          919 Third Avenue
Facsimile: (614) 464-6350                          38th Floor
kwherlihy@vorys.com                                New York, NY 10022
esalexander@vorys.com                              Telephone: (212) 891-1600
                                                   Facsimile: (212) 891-1699
                                                   astein@jenner.com
                                                   cmitchell@jenner.com

                                                   Christopher S. Lindsay (Application for
                                                   Admission Pro Hac Vice Forthcoming)
                                                   633 West 5th Street
                                                   Suite 3600
                                                   Los Angeles, CA 90071
                                                   Tel: (213) 239-5100
                                                   clindsay@jenner.com

                                                   Attorneys for Plaintiff Nintendo of America Inc.




                                                   *Admitted only in Massachusetts, not admitted
                                                   in New York. Practicing under the supervision
                                                   of the partnership of Jenner & Block LLP



                                              30
